DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1 element 3 should be labeled as “laser”, element 11 as “collimation unit”, element 13 as “transformation unit”, element 15 as “homogenization unit”, and element 17 as “focusing unit”, and in figure 8A element 101 as “folding mirror” as 37 CFR 1.83(a) permits conventional features to be shown as a labeled rectangular box .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 
Information Disclosure Statement
In the Information Disclosure Statement of 25 April 2019, the US Patent document citations numbered 2-5 and 7-9 have not been considered because they are not properly numbered.  All U.S. Patent Application Publication Numbers have 7 digits not six digits after the year of publication.  Accordingly those references have not been considered under 37 CFR 1.98(b)(2).  In the Information Disclosure Statement of 25 April 2019, the citation number 25, a non-patent literature citation, has not been considered because it lacks a complete date (MONTH and YEAR) as required by 37 CFR 1.98(b)(5).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 12 is  objected to because of the following informalities:   The “(“ in claim 12 without a “)” in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3 on line 3 the word “about” is used without any criteria disclosed in the specification to determine the metes and bounds of the word “about”.  In claim 12 on line 2 there are two instances of the word “about” without any criteria disclosed in the specification to determine the metes and bounds of the word “about”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egger in WO 2007/122,061. Egger discloses a homogenization and focusing unit for homogenizing a bar shaped laser beam to form a laser line extending in a first direction (x), the homogenizing and focusing unit comprising: a focusing unit (4,5,7) comprising a short-axis focusing element (5) acting in a second direction (y); thereby defining the position of the working plane (6) of the laser line (6a,6b) in the propagation direction (z) of the laser beam at the focal plane of said short-axis focusing element; and a homogenizing unit (1a,1b,3) configured to overlap, at focal plane (FP) of homogenizing unit, portion of strip-shaped laser beam arranged in first direction (x) along strip-shaped laser beam, wherein the position of the working plane (6) in the propagation direction (z) is selected to be different from the position of the focal plane (FP) of, the homogenization unit (15), the intensity distribution of the laser lines (6a, 6b) is such that it comprises a hat shape with a platform bounded at each side by a ramp (53L, 53R) (a defined slope can be obtained if the substrate plane 6 is not located in the focal plane of the lens sheet 3 of the lens sheet, but is slightly out of focus).  Regarding claim 2, Egger et al. further disclose that the homogenization unit further comprises at least one multi-lens element (lenses 1a,1b,1c…or elements  2a, 2b,2c…)  extending in a first direction (x) and acting in a first direction (x) (see Figures 6-8) and a long axis focusing element (element 3) in a first direction (x) to overlap (overlap area 9) respective beam portions associated with respective lens elements of the multi-lens element in a focal  by a ramp (53L, 53R) (a defined .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Egger et al. in WO 2007/122061 in view of Kahlert et al. in U.S. Patent No. 5,796,521.  Regarding claim 3, Egger et al. does not disclose the distance .
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Egger et al. in WO 2007/122061 in view of Official notice.  Official notice is taken that it is known to vary the distance between optical elements to adjust the size of the laser beam on the working plane (WP). It would have been obvious to adapt Egger et al. to adjust the distance between the homogenization unit and the focusing unit to adjust the size of the laser beam on the working plane (WP).  Regarding claim 12, the distance of the slopes is a matter of design choice
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Egger et al. in WO 2007/122061 in view of Mitra et al. in U.S. Patent Application Publication No. 2011/0157706.  One of ordinary skill in the art can immediately .
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shudo in U.S. Patent Application Publication No. 2015/0177525 discloses superimposes a plurality of divided beams (see abstract and  figures 5B and 6B).  Mikhailov et al. in U.S. Patent Application Publication No. 2012/0127723 discloses a superposition device (element 2) for superimposing  groups of partial beams.  Matsunaka et al. in U.S. Patent No. 6,341,042 discloses in figure 4A  a linear laser beam that is flat along the long axis direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761